Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/20.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
	Claims 1, 10, and 20 are objected to because of the following informality:
	On line 2 of claim 1, a colon should be placed after “comprising.”
	Claim 10 recites “and n is about 1 to about 50.” Although the Applicant elected wherein n is 1 (i.e., wherein one –(CH2-CH-2-O) is elected), should withdrawn portions of the claim rejoined in the future, “…about 1” might cause an issue since it includes “0.”
	On line 3 of claim 20, the phrase should be amended to the following:  contacting the produced petroleum comprising the emulsion [[and ]]with a surfactant.
	On line 4 of claim 20, a colon should be placed after “comprising.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation of a Markush group comprising 4 options (on lines 3-5), and the claim also recites a Markush group comprising 3 of said options (on lines 5-7), which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	The Examiner would like to note that even without said rejection, lines 5-7 present the issue of a duplicate limitation within the claim (see lines 3-5).
	For purposes of examination, “wherein at least one of R--1 and R2 is… independently selected” of lines 5-7 will be considered as if removed (in addition to “-CH2-CH2-O-H” being the elected species).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Talingting-Pabalan et al. (US 2009/0149557- cited by Applicant).
	With respect to independent claim 20, Talingting-Pabalan discloses a method of treating produced petroleum comprising an emulsion, the method comprising:
	contacting the produced petroleum comprising the emulsion and a surfactant composition to reduce or eliminate the emulsion (Abstract and [0026]), the surfactant composition comprising:
		an alkanolamide surfactant ([0026] and [0073]);
		an alkoxylated alcohol surfactant ([0026]); and
		an ionic surfactant, a nonionic surfactant, or a combination thereof ([0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Talingting-Pabalan et al. (US 2009/0149557- cited above) in view of Nguyen (US 2013/0261227- cited by Applicant).
	With respect to independent claim 1, Talingting-Pabalan discloses a method of treating emulsions recovered from a subterranean formation (Abstract and [0003]), the method comprising:
	contacting the recovered emulsion with a surfactant composition comprising:
		an alkanolamide surfactant ([0026] and [0073]);
		an alkoxylated alcohol surfactant ([0026]); and
		an ionic surfactant, a nonionic surfactant, or a combination thereof ([0026]).
	Regarding claim 1, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition is applied to emulsions recovered from subterranean formation operations ([0003], [0026], and [0041]). However, Talingting-Pabalan fails to expressly disclose wherein said demulsifier composition application occurs while “treating a subterranean formation” (e.g. “placing in the subterranean formation”). Nguyen teaches a demulsifier composition comprising surfactants employed in a method comprising treating the subterranean formation (Abstract and [0044]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider applying the composition disclosed by Talingting-Pabalan in the operation taught by Nguyen since it amounts to nothing more than a known application for the same composition, as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396.
	With respect to depending claim 2, the combination of Talingting-Pabalan and Nguyen teaches wherein the method comprises hydraulically fracturing the subterranean formation with the surfactant composition or with a subterranean treatment fluid comprising the surfactant composition (Abstract and [0044]).
	With respect to depending claim 3, the combination of Talingting-Pabalan and Nguyen teaches further comprising reducing or eliminating an emulsion in the subterranean formation, reducing or eliminating formation of an emulsion in the subterranean formation, or a combination thereof (Talingting-Pabalan- [0026] and [0041]; Nguyen- Abstract and [0044]).
	With respect to depending claims 4 and 6-9, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition is solvent based (Abstract). However, he fails to expressly disclose wherein the composition comprises an emulsion comprising water and oil phases. Nguyen teaches a demulsifier composition comprising surfactants, wherein the composition is microemulsion based, comprising an aqueous phase and an oil phase (Abstract). Replacing the base fluid disclosed by Talingting-Pabalan with the base fluid taught by Nguyen is but a simple substitution of one known equivalent demulsifier composition comprising surfactant base fluid for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	With respect to depending claim 5, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition further comprises an organic solvent (Abstract).
	With respect to depending claims 16 and 17, Talingting-Pabalan discloses wherein the surfactant composition may comprise a fatty acid ethoxylate surfactant or an anionic surfactant ([0026]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such surfactants in the composition comprising surfactants.
	With respect to depending claim 18, the combination of Talingting-Pabalan and Nguyen teaches wherein the system employed for the surfactant composition comprises:
	a tubular disposed in the subterranean formation ([0044]); and
	a pump configured to pump the surfactant composition in the subterranean formation through the tubular ([0021]).
	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Talingting-Pabalan et al. (US 2009/0149557- cited above) in view of Nguyen (US 2013/0261227- cited above), and further in view of Hatchman (US 6,194,354).
	With respect to depending claim 10, Talingting-Pabalan discloses a demulsifier composition comprising surfactants for use in treating subterranean formation fluids, wherein one of the surfactants is an alkanolamide surfactant ([0026] and [0073]). However, Talingting-Pabalan fails to expressly disclose further specifics regarding the type of alkanolamide surfactant. Hatchman teaches surfactant compositions suitable for use in treating subterranean formation fluids, wherein the surfactant may be an alkanolamide surfactant wherein the alkanolamide surfactant is a (C15-C17) hydrocarbyl amide having groups R1 and R2 substituted on the amide nitrogen, wherein R-1 and R2 are each -CH2-CH2-O-H (Abstract and col. 4 lines 40-43). Replacing the alkanolamide surfactant disclosed by Talingting-Pabalan with the alkanolamide surfactant taught by Hatchman is but a simple substitution of one known equivalent alkanolamide surfactant for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).


    PNG
    media_image1.png
    165
    226
    media_image1.png
    Greyscale
	With respect to depending claim 11, which is dependent upon claim 10, the combination of Talingting-Pabalan and Hatchman teaches wherein the alkanolamide surfactant has the structure




	wherein R3 is the (C15-C17) hydrocarbyl group (Abstract and col. 4 lines 40-43).

    PNG
    media_image2.png
    27
    139
    media_image2.png
    Greyscale
	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Talingting-Pabalan et al. (US 2009/0149557- cited above) in view of Nguyen (US 2013/0261227- cited above), and further in view of Graham et al. (US 3,977,472).
	With respect to depending claim 13, Talingting-Pabalan discloses a demulsifier composition comprising surfactants for use in treating subterranean formation fluids, wherein one of the surfactants is an alkoxylated alcohol surfactant ([0026]). However, Talingting-Pabalan fails to expressly disclose further specifics regarding the type of alkoxylated alcohol surfactant. Graham teaches surfactant compositions suitable for use in treating subterranean formation fluids, wherein the surfactant may be an alkoxylated alcohol surfactant wherein the alkoxylated alcohol surfactant is ethoxylated branched or linear (C12-C16) alcohol (Abstract and Table 1). Replacing the alkoxylated alcohol surfactant disclosed by Talingting-Pabalan with the alkoxylated alcohol surfactant taught by Graham is but a simple substitution of one known equivalent alkoxylated alcohol surfactant for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	With respect to depending claim 14, the combination of Talingting-Pabalan and Graham teaches wherein the alkoxylated alcohol is a (C2-alkylene-O)n--H group, wherein n is about 9 to about 15 (Abstract and Table  1).
	With respect to depending claim 15, which is dependent upon claim 14, the combination of Talingting-Pabalan and Graham teaches wherein the alkoxylated alcohol surfactant has the structure:
wherein
	R4 is the (C12-C16) hydrocarbyl group, and
	R5 is the (C2-alkylene-O)n--H group, wherein n is about 9 to about 15 (Abstract and Table  1).
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Talingting-Pabalan et al. (US 2009/0149557- cited above) in view of Nguyen (US 2013/0261227- cited above), and further in view of Hatchman (US 6,194,354- cited above) and (Graham et al. (US 3,977,472- cited above).
With respect to independent claim 19, Talingting-Pabalan discloses a method of treating emulsions recovered from a subterranean formation (Abstract and [0003]), the method comprising:
contacting the recovered emulsion with a surfactant composition comprising:
 	a (C1-C5) alkyl alcohol ([0016], [0026], and [0069]-[0071]);
 	an alkanolamide surfactant ([0026] and [0073]);
	an alkoxylated alcohol surfactant ([0026]); and
	a fatty acid ethoxylate surfactant ([0026]).
	Regarding claim 19, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition is applied to emulsions recovered from subterranean formation operations ([0003], [0026], and [0041]). However, Talingting-Pabalan fails to expressly disclose wherein said demulsifier composition application occurs while “treating a subterranean formation” (e.g. “placing in the subterranean formation”). Nguyen teaches a demulsifier composition comprising surfactants employed in a method comprising treating the subterranean formation (Abstract and [0044]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider applying the composition disclosed by Talingting-Pabalan in the operation taught by Nguyen since it amounts to nothing more than a known application for the same composition, as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396.
	Further regarding claim 19, Talingting-Pabalan discloses a demulsifier composition comprising surfactants, wherein the composition is solvent based (Abstract). However, he fails to expressly disclose wherein the composition comprises an emulsion comprising water and oil phases. Nguyen teaches a demulsifier composition comprising surfactants, wherein the composition is microemulsion based, comprising an aqueous phase and an oil phase (Abstract). Replacing the base fluid disclosed by Talingting-Pabalan with the base fluid taught by Nguyen is but a simple substitution of one known equivalent demulsifier composition comprising surfactant base fluid for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	Regarding claim 19, Talingting-Pabalan discloses a demulsifier composition comprising surfactants for use in treating subterranean formation fluids, wherein one of the surfactants is an alkanolamide surfactant ([0026] and [0073]). However, Talingting-Pabalan fails to expressly disclose further specifics regarding the type of alkanolamide surfactant. Hatchman teaches surfactant compositions suitable for use in treating subterranean formation fluids, wherein the surfactant may be an alkanolamide surfactant wherein the alkanolamide surfactant is a (C15-C17) hydrocarbyl amide having groups R1 and R2 substituted on the amide nitrogen, wherein R-1 and R2 are each -CH2-CH2-O-H (Abstract and col. 4 lines 40-43). Replacing the alkanolamide surfactant disclosed by Talingting-Pabalan with the alkanolamide surfactant taught by Hatchman is but a simple substitution of one known equivalent alkanolamide surfactant for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	Regarding claim 19, Talingting-Pabalan discloses a demulsifier composition comprising surfactants for use in treating subterranean formation fluids, wherein one of the surfactants is an alkoxylated alcohol surfactant ([0026]). However, Talingting-Pabalan fails to expressly disclose further specifics regarding the type of alkoxylated alcohol surfactant. Graham teaches surfactant compositions suitable for use in treating subterranean formation fluids, wherein the surfactant may be an alkoxylated alcohol surfactant wherein the alkoxylated alcohol is a (C2-alkylene-O)n--H group, wherein n is about 9 to about 15 (Abstract and Table  1). Replacing the alkoxylated alcohol surfactant disclosed by Talingting-Pabalan with the alkoxylated alcohol surfactant taught by Graham is but a simple substitution of one known equivalent alkoxylated alcohol surfactant for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	Further regarding claim 19, and the specific percentages and amounts claimed therein, since the same components of the composition are taught, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the concentrations as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hategan et al. (US 2015/0197683) teaches a demulsifier composition comprising alkanolamide surfactants and alkoxylated alcohol surfactants.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674